IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,689


EX PARTE JESUS PEREZ GUTIERREZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. FR53450-A IN THE 27TH JUDICIAL DISTRICT COURT

FROM BELL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated sexual
assault of a child, and originally received deferred adjudication community supervision. His
community supervision was later revoked, and Applicant was adjudicated guilty and sentenced to
forty years' imprisonment. 
	Applicant contends, inter alia, that his counsel rendered ineffective assistance because he
failed to timely file a notice of appeal after Applicant's guilt was adjudicated.
	The trial court has determined that trial counsel failed to timely file a notice of appeal.  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. FR53450-A from the 27th Judicial District Court of Bell
County.  Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: June 6, 2007
Do Not Publish